DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 11-13, 16-17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab (9,433,110).
Regarding Claim 1: Schwab teaches an electrical assembly (element 3; see col. 8, lines 40-45) comprising: a housing (element 2; see col. 4, lines 49-51) with a cavity (interior space; see col. 7, lines 27-29) sized to retain electrical components (see col. 7, lines 30-34), and an opening (element 21; see col. 5, lines 58-61) to the cavity (interior space); a cover (element 1; see lines 49-54) sized to enclose the opening (please note element 1 encloses opening 21); and a plurality of mechanical retainers (elements 5) formed along a perimeter (please note Fig. 1 discloses elements 5 along the perimeter of the cover or element 1) of the housing opening or the cover (element 1) to be mechanically, plastically deformed into engagement (see Fig. 3 and col. 6, lines 51-60) with the housing (element 2) or the cover to affix the cover to the housing so that the plurality of mechanical retainers (elements 5) is tamper proof and to avoid inadvertent disassembly of the cover from the housing, Regarding "tamper proof", the instant specification does not give much guidance on this term other than paragraph [0042] which just discloses that the flaps/retainers 52 are tamper proof and are unlikely to unfasten from exposure to varying temperatures and vibrations.  Given the context in the instant specification, the broadest reasonable 
Regarding Claim 2: Schwab teaches wherein one of the housing and the cover is provided with a series of receptacles formed about the perimeter (Figs. 2-3 and col. 5, lines 47-55 that the housing (element 2) is provided with a series of receptacles (element 7) formed about the perimeter).   
Regarding claim 3: Schwab teaches wherein one of the housing and the cover is provided with a series of retainers formed about the perimeter and oriented to align with the series of receptacles to be deformed into the series of receptacles (As best shown in Figs. 2 and 3, the cover (element 1) is provided with a series of retainers (elements 5) formed about the perimeter and oriented to align with the series of receptacles (element 7) to be deformed in the series of receptacles.  Please note col. 5, lines 47-55 and col. 6, lines 4-14 disclose that each retainer (element 5) aligns with a corresponding receptacle (element 7).  Please also note col. 6, lines 51-58 disclose that each retainer (element 5) is bent or physically deformed into each receptacle (element 7)).  
Regarding claim 4: Schwab teaches wherein no threaded fasteners attach the cover to the housing (As best seen from Figs. 1-3, the assembly disclosed by Schwab et al. does not use threaded fasteners to attach the cover (element 1) to the housing (element 2)).
Regarding claim 9: Schwab teaches further comprising a seal provided between the cover and the housing (As best seen in Fig. 3, Schwab et al. disclose a seal (element 8) provided between the cover (element 1) and the housing (element 2).  See also col. 6, lines 23-25).
Regarding claim 11: Schwab teaches in Figs. 1-3: A method for assembling the electrical assembly of claim 1 comprising: providing the housing (element 2); installing electrical components in the housing cavity (interior space; see col. 7, lines 27-34); placing the cover (element 1; see col. 5, lines 40-44) on the opening (element 21) of the housing (element 2); and plastically deforming the mechanical retainers (Fig. 3, element 5; see col. 6, lines 51-60).  
Regarding claim 12: Schwab teaches in Figs. 1-3: A method to enclose an electrical assembly comprising: providing a housing (element 2) with a cavity (interior space; see col. 7, lines 27-34); installing electrical components in the housing cavity (interior space; see col. 7, lines 27-34); placing a cover (element 1; see col. 5, lines 40-44) over the cavity of the housing (element 2); and plastically deforming (see col. 6, lines 51-60) a plurality of mechanical retainers (element 5) about a perimeter of the cover (element 1; please note Fig. 1 discloses elements 5 along the perimeter of the cover or element 1) and the housing (element 2) to affix and retain the cover on the housing to enclose the cavity so that the plurality of mechanical retainers is tamper proof and to avoid inadvertent disassembly of the cover from the housing (please note the "tamper proof and inadvertent disassembly" functional language was previously addressed above with regard to claim 1) 
Regarding claim 13: Schwab teaches further comprising: providing a seal about the perimeter of the housing; and pressing the cover against the housing to partially compress the seal while deforming the plurality of mechanical retainers. (As best seen in Fig. 3, Schwab et al. disclose providing a seal 
Regarding claim 16: Schwab teaches forming the housing (element 2) with a plurality of receptacles (element 7) about the perimeter of the cavity (figs. 1-4); forming the cover (element 1) with the plurality of mechanical retainers (element 5) about the perimeter (figs. 1-4) aligned with the plurality of receptacles (figs. 2-3); and deforming the plurality of mechanical retainers into the plurality of receptacles (figs. 2-3).
Regarding claim 17: Schwab teaches an electrical assembly assembled by the method of claim 12 (see claim 12 and col. 7 lines 27-34)
Regarding claim 20: Schwab teaches wherein the series of receptacles are formed laterally around the perimeter of the housing and are spaced incrementally (figs. 1-4).
Regarding claim 21: Schwab teaches the series of receptacles have a blind depth and a limited height (figs. 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-7, 10, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (9,433,110) as applied to the claims above, and further in view of Nakatsu (2010/0025126).
Regarding Claim 5: Schwab lacks a specific teaching of the housing is formed from a material that shields from electromagnetic interference.
Nakatsu teaches the housing is formed from a material that shields from electromagnetic interference (paragraph [0098], wherein the inherent properties of an aluminum alloy are at least in part shielding from electromagnetic interference).
It would have been obvious the one having ordinary skill in the art at the time the application was filed to modify the apparatus of Schwab by having the housing is formed from a material that shields from electromagnetic interference as disclosed by Nakatsu in order to better protect the internal components held within the housing of Schwab which in turn decreases the chances of the components becoming damaged or destroyed which would require repair or replacement of the elements, wherein this modification can be done merely by choosing the type of material required which is already taught by Schwab for the cover and would be obvious to also use the same material for the housing since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 6: Schwab teaches the cover is formed from a material that shields from electromagnetic interference (col. 8 lines 22-28, wherein the inherent properties of an aluminum alloy are at least in part shielding from electromagnetic interference).
Regarding Claim 7: Schwab teaches wherein the cover is formed from an aluminum material that shields from electromagnetic interference (col. 8 lines 22-28, wherein the inherent properties of an aluminum alloy are at least in part shielding from electromagnetic interference), but lacks a specific 
Nakatsu teaches the housing is formed from an aluminum material that shields from electromagnetic interference (paragraph [0098], wherein the inherent properties of an aluminum alloy are at least in part shielding from electromagnetic interference).
It would have been obvious the one having ordinary skill in the art at the time the application was filed to modify the apparatus of Schwab by having the housing is formed from an aluminum material that shields from electromagnetic interference as disclosed by Nakatsu in order to better protect the internal components held within the housing of Schwab which in turn decreases the chances of the components becoming damaged or destroyed which would require repair or replacement of the elements, wherein this modification can be done merely by choosing the type of material required which is already taught by Schwab for the cover and would be obvious to also use the same material for the housing since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 10: Schwab lacks a specific teaching of the cover and the housing shield from electromagnetic interference greater than the seal.
Nakatsu teaches the cover and the housing shield from electromagnetic interference greater than the seal (the seal of Nakatsu is made from a resin material paragraph [0083], thus a metallic housing will provide an EM interference shield which is greater than a resin seal because resin does not provide EMI shielding).
It would have been obvious the one having ordinary skill in the art at the time the application was filed to modify the apparatus of Schwab by having the cover and the housing shield from electromagnetic interference greater than the seal as disclosed by Nakatsu because resin seals are In re Leshin, 125 USPQ 416.
Regarding Claim 14: Schwab teaches forming the cover from an aluminum material that shields from electromagnetic interference (col. 8 lines 22-28, wherein the inherent properties of an aluminum alloy are at least in part shielding from electromagnetic interference), but lacks a specific teaching of casting the housing from an aluminum material that shields from electromagnetic interference.
Nakatsu teaches casting the housing from an aluminum material that shields from electromagnetic interference (paragraph [0098], wherein the inherent properties of an aluminum alloy are at least in part shielding from electromagnetic interference).
It would have been obvious the one having ordinary skill in the art at the time the application was filed to modify the apparatus of Schwab by having casting the housing from an aluminum material that shields from electromagnetic interference as disclosed by Nakatsu in order to better protect the internal components held within the housing of Schwab which in turn decreases the chances of the components becoming damaged or destroyed which would require repair or replacement of the elements, wherein this modification can be done merely by choosing the type of material required which is already taught by Schwab for the cover and would be obvious to also use the same material for In re Leshin, 125 USPQ 416.
Regarding Claim 18: Schwab teaches an electrical assembly (element 3) comprising: a housing (element 2) with a cavity (figs. 1-4), an opening (element 21), and a series of receptacles (element 7) formed laterally about a perimeter of the opening (figs. 1-4) to a blind depth (figs. 2-3); electrical components housed within the cavity (col. 7 lines 30-34); a seal (element 8) oriented about the perimeter of the opening (col. 6 lines 15-33); a cover (element 1) formed from an aluminum sheet material that shields from electromagnetic interference (col. 8 lines 22-28, wherein the inherent properties of an aluminum alloy are at least in part shielding from electromagnetic interference), and sized to enclose the opening (figs. 1-4); and a plurality of mechanical retainers (elements 5) formed about a perimeter of the cover (figs. 1-4) and sized to align with the series of receptacles (figs. 2-3), to be mechanically deformed (figs. 2-3) into the series of receptacles to affix and retain the cover to the housing (figs. 2-3 and col. 6 lines 51-60); and wherein the plurality of mechanical retainers is plastically deformed into the series of receptacles to affix and retain the cover to the housing (figs. 1-4) so that the plurality of mechanical retainers is tamper proof (figs. 2-3) and to avoid inadvertent disassembly of the cover from the housing (figs. 2-3), Regarding "tamper proof", the instant specification does not give much guidance on this term other than paragraph [0042] which just discloses that the flaps/retainers 52 are tamper proof and are unlikely to unfasten from exposure to varying temperatures and vibrations.  Given the context in the instant specification, the broadest reasonable interpretation of "tamper proof" appears to be a connection which is unlikely to unfasten from exposure to varying temperatures and vibrations.  Please note Schwab et al. disclose in col. 6, lines 54-60 that elements 5 are deformed physically so as to achieve a firm, form-fitting connection between the two parts of the housing device/assembly, which provides reliable protection against dirt or moisture as well as a long-term 
Nakatsu teaches a housing cast from an aluminum material that shields from electromagnetic interference (paragraph [0098], wherein the inherent properties of an aluminum alloy are at least in part shielding from electromagnetic interference).
It would have been obvious the one having ordinary skill in the art at the time the application was filed to modify the apparatus of Schwab by having the housing cast from an aluminum material that shields from electromagnetic interference as disclosed by Nakatsu in order to better protect the internal components held within the housing of Schwab which in turn decreases the chances of the components becoming damaged or destroyed which would require repair or replacement of the elements, wherein this modification can be done merely by choosing the type of material required which is already taught by Schwab for the cover and would be obvious to also use the same material for the housing since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 19: Schwab teaches wherein no threaded fasteners attach the cover to the housing (figs. 1-4), but lacks a specific teaching of the electrical components comprise an onboard vehicle charger; and wherein the seal does not shield from electromagnetic interference.

It would have been obvious the one having ordinary skill in the art at the time the application was filed to modify the apparatus of Schwab by having the electrical components comprise an onboard vehicle charger and wherein the seal does not shield from electromagnetic interference as disclosed by Nakatsu because resin seals are inexpensive to manufacture and provide the necessary compression required to seal the housing as well as this is a commonly known type of electronics system held in housings with a lid wherein this would allow the user not to be able to have access to the internal components decreasing the chances of user error in the overall apparatus. It also would have been obvious the one having ordinary skill in the art at the time the application was filed to modify the apparatus of Schwab and Nakatsu by having the seal not shield from electromagnetic interference in order to allow the housing to properly shield from the EMI while in turn not having the seal element degrade from the EMI shock which in turn would decrease its effectiveness in sealing the housing from external environmental components which could damage or destroy the internal components where this could be accomplished merely by choosing the correct type of material wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (9,433,110) as applied to the claims above, and further in view of Nagashima (2013/0033098).
Regarding Claim 23: Schwab lacks a specific teaching of the cover further comprises: a lid to engage the opening of the housing; and a flange extending from the lid to enclose a distal perimeter of the housing; wherein the plurality of mechanical retainers extend from the flange; and wherein a notch 
Nagashima teaches the cover (4) further comprises: a lid (flat lateral section of hook 10 shown in fig. 2) to engage the opening of the housing (fig. 2); and a flange (downward extending portion of 10 shown in fig. 2) extending from the lid to enclose a distal perimeter of the housing (fig. 2); wherein the plurality of mechanical retainers (10a in fig. 2) extend from the flange (fig. 2); and wherein a notch (section formed between 10a and the flange shown in fig. 2) is formed in the flange (fig. 2) on each lateral side of each of the plurality of mechanical retainers to permit deformation of each of the plurality of mechanical retainers without deforming the flange (figs. 2 and 4-5).
It would have been obvious the one having ordinary skill in the art at the time the application was filed to modify the apparatus of Schwab by having the cover further comprises: a lid to engage the opening of the housing; and a flange extending from the lid to enclose a distal perimeter of the housing; wherein the plurality of mechanical retainers extend from the flange; and wherein a notch is formed in the flange on each lateral side of each of the plurality of mechanical retainers to permit deformation of each of each of the plurality of mechanical retainers without deforming the flange as disclosed by Nagashima in order to allow for a better more secure connection between the lid and the housing which will decrease the chances of the two components becoming disconnected which in turn decreases the chances of the internal components becoming damaged or destroyed which would require repair or replacement of the internal components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841